IN THE
                            TENTH COURT OF APPEALS
                                center10985500
                              No. 10-18-00177-CV
                                       
TRUDY PETTIT,
	Appellant
 v.

JEFFREY D. ARNOLD,
 	Appellee
FROM THE COUNTY COURT AT LAW NO. 1
                             Johnson County, Texas
                         Trial Court No. CC-C20180133
                                       
--------------------------------------------------------------------------------
2MEMORANDUM OPINION
                                       
Appellant, Trudy Pettit, appeals from an eviction order entered in favor of appellee, Jeffrey D. Arnold, on May 8, 2018.  By letter dated June 6, 2018, the Clerk of this Court notified appellant that the appeal was subject to dismissal because the original filing fee had not been paid and warned appellant that the Court would dismiss the appeal unless, within ten days from the date of the letter, appellant paid the filing fee or obtained indigent status for the purpose of appeal.  Ten days have passed, and appellant has not paid the filing fee for this appeal or obtained indigent status.  Accordingly, we hereby dismiss this appeal.  See Tex. R. App. P. 42.3(c).



AL SCOGGINS
							Justice

Before Chief Justice Gray,
	Justice Davis, and
	Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2018
[CV06]

0-19177000